Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION

Continuation of 3. NOTE: 
Claim 1 newly recites, “a degassing valve made of compostable material.”  Previously presented (and now canceled) claim 16 recited allowed for the container body or the degassing valve to be made of compostable material.  This will require further consideration and/or search.
Claim 12 newly recites that the filter is, "configured to avoid any leakage of the liquid product from the closed chamber toward the outside of the capsule."   The claim previously referred to leakage of product, which was construed as the soluble or extractable product, as recited in claim 1.  This limitation raises further issues as it does not appear to be clear as to how a filter would prevent liquid from leaving the capsule, as a filter, by name, would allow for some content to pass while retaining other content and the specification only discusses the filter being made of paper, plastic and cellulose materials.  The specification at pages 8 and 11 refers to “the product” as that which releases gas.  It is not clear that this can be construed to be the liquid product - and thus will require further consideration and search.
These limitations raise new issues that require further consideration and/or search, such that the entirety of the response cannot be completed within the time period provided under AFCP 2.0.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. 
The request for reconsideration has been considered but does NOT place the application in condition for allowance because: On page 15-16 of the response, Applicant urges that Bosetti's container is only intended to contain ground coffee and 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

On page 16 of the response, Applicant further urges that in the container of Bosetti, no fluid interacts with the degassing valve or with the container, thus one having ordinary skill in the art would not have attempted to combine Bosetti with Orsi, Cai, Hoffman, Buckingham’069 and Yeomans.  
This urging is not seen to be sufficient for the reasons already presented above.  The valve structure claimed appears to be similar to the structure already taught by Bosetti and the combination evidences that it has been desirable in the art to use one-way degassing valves for relieving gas buildup inside of coffee packages.   
Further on page 16, regarding Yeomans, Applicant urges that a metal can with a degassing valve primarily made of metal is not a capsule and does not define a closed chamber for preparation of a liquid product inside the closed chamber and therefore, one having ordinary skill in the art would not have attempted to combine Yeomans with the remainder of the references when considering a capsule for use in a machine for preparing liquid product from soluble or extractable products using a pressurized extraction fluid.
It is noted however, that Yeomans has been relied on to teach a conventional arrangement of a one-way valve associated with a package comprising an extractable product such as coffee that has been recognized in the art to outgas and where it has been desirable to use the one-way valve to depressurize the package.  While Yeomans might be a metal package, the valve structure resembles that of Bosetti, but where the valve body is integrated with the container body and also teaches a similar concept to that suggested by Buckingham’069 and Hoffman, of having an opening notch in the container lid structure that cooperates with a membrane that can allow gas to exit the 
Regarding the material of the claimed valve as being made of compostable material and Yeomans’s valve being made from metal, this is a new limitation that will require further consideration and/or search.

On page 17 of the response, Applicant urges that Andrae teaches the container body can be compostable but the Office Action does not assert that the degassing valve can be made of compostable material
As discussed above, the limitation of the degassing valve made of compostable material has been newly required of the claims and will thus require further consideration and/or search.
Upon entry, the amendments to the specification will be entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VIREN A THAKUR/Primary Examiner, Art Unit 1792